~uprtmt dlnurf nf ~tn1fft11LI~
                              2017-SC-000100-KB
                                                        .rc9f~1TL~ED
                                                                        /k L·
                                                        [Q)~ ffesfqh7 /si~ ~ o..,b
CHRISTOPHER LEE STANSBURY                                             MOVANT



V.                           IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                         RESPONDENT


                            . OPINION AND ORDER

      Christopher Lee Stansbury, pursuant to Supreme Court Rule (SCR)

3.480(2), moves this Court to enter an Order resolving the pending disciplinary

proceeding against him (KBA File Nos. 20721 and 22253) by imposing a two-

year suspension from the practice of law, with the condition that he undergo a

Kentucky Lawyer Assistance Program (KYLAP) assessment before any request

for reinstatement is made. The Kentucky Bar Association (KBA) has no

objection to Stansbury's motion. Stansbury was admitted to the practice of law

in the Commonwealth of Kentucky on October 29, 1999; his KBA number is

87899. Stansbury's bar roster address is 120 Deer Crossing, Nicholasville, KY

40356.

                              I. BACKGROUND.

                                File No. 20721

      From December 2010 through January 2012, Stansbury conducted

twenty-two real estate closings at which he held himself out as an approved
,
    agent for Old Republic Title, issuing closing protection and title commitment

    letters on behalf of Old Republic, and also collecting title insurance premiums,

    while knowing he was not authorized to do so. Although Stansbury ultimately

    remitted those premiums to Old Republic, Stansbury acknowledges that his

    conduct violated SCR 3.130(8.4)(c) ("It is professional misconduct for a lawyer to

    ... engage in conduct involving dishonesty, fraud, deceit or

    misrepresentation."). Stansbury also acknowledges that he violated SCR

    3.130(8.l)(b) in that he knowingly failed to respond to a lawful demand for

    information from the Office of Bar Counsel in August 2012, as well as a

    subpoena duces tecum served on him by a sheriff on December 11, 2012.

                                        File No. 22253

          Stansbury acknowledges that he violated SCR 3.130(1.4)(a) (failure to

    keep the client reasonably informed) in his representation of Linda Curry in a

    divorce case. During.Stansbury's representation of Ms. Curry, an agreement

    was filed on July 6, 2012 requiring Stansbury to prepare a Qualified Domestic

    Relations Order (QDRO). Stansbury failed to do so, although he informed Ms.

    Curry that he had. Additionally, Stansbury failed to communicate to Ms. Curry

    that he had been suspended from the practice of law on August 29, 2013.

          Stansbury failed to provide Ms. Curry with a copy of her file after his

    representation ended due to his suspension. SCR 3.130(1.16)(d) states: "Upon

    termination of represenfa.tion, a lawyer shall take steps to the extent reasonably

    practicable to protect a client's interests, such as ... surrendering papers and




                                            2
property to which the client is entitled." He acknowledges that his conduct

violated this rule.

      Finally, during the disciplii;iary investigation of Ms.· Curry's complaint, the

KBA asked Stansbury to provide a copy of the documentation he purportedly

submitted regarding the QDRO, and he failed to do so. Stansbury acknowledges

that his conduct violated SCR 1.30(8 ..l)(b).

                                  Prior Discipline

      In Stansbury v. Kentucky Bar Association, 405 S.W.3d 470 (Ky. 2013),

Stansbury was suspended from the practice of law for 181 days, with 61 days to

be served and the balance probated upon the condition that he succei,sfully

complete the next Ethics and Professionalism Enhancement Program.

Stansbury's discipline originated from two instances of improper conduct. In ·

the first instance, Stansbury represented a bank in a loan closing involving real

estate in Ohio. Although he had not yet received the title opinion from another

attorney, Stansbury informed his client that he had performed the title search

and gave the bank authorization to close. The bank closed on the loan before

discovering a week later that the property was encumbered with two prior

mortgages and a tax lien. The bank repeatedly attempted to contact Stansbury;

however, their attempts to contact him went unanswered.

      Stansbury admitted that he .had violated the Rules of the Supreme Court ·

by failing to diligently represent the bank, by not obtaining a title opinion prior

to closing, by failing to properly record the mortgage in Ohio, by failing to keep

the bank reasonably informed about the matter, by not promptly replying to the

                                         3
1


    bank's request for information concerning the title opinion, by failing to convey

    information concerning the title opinion to the bank so that the bank could

    make an informed decision, and by misrepresenting the authorization to close

    when he had not received any authorization from the ·attorney who conducted

    the title search.

          In the second instance of misconduct, Stansbury represented a

    corporation in a civil action in Boyle Circuit Court. Stansbury moved for

    summary judgment and judgment on the pleadings. Both motions were

    granted, however, Stansbury did not tender the proposed orders. The case

    remained open until more than a year later, at which time the court issued a

    Notice to Dismiss for Lack of Prosecution. After receiving the notice from the

    court, Stansbury mailed his response, but the response was returned for

    insufficient postage and was not filed with the court prior to the scheduled

    hearing dat_e. The client attempted to contact Stansbury, by phone and in

    writing, regarding the status of its case, but Stansbury failed to respond timely.

    When Stansbury did respond, he did not explain that the case had been

    dismissed, instead, he represented that he was waiting on a response from the

    court. After a bar complaint against him, Stansbury clain;ied that he had

    tendered the proposed order to the court on four different occasions, all before

    the scheduled deadline. A review of the firm's computer system by one of

    Stansbury's former partners revealed that Stansbury had created those

    documents only th'ree days before the scheduled deadline.




                                            4
       St;msbury admitted that he had violated the Rules of the Supreme Court

by: failing to tender the proposed order in a timely manner; permitting the file to

remain open and inactive; failing to appear before the court; misinforming the

client as to the status of the matter; failing to respond to the client's requests

for information; failing to reasoriably expedite the litigation; providing

misleading information to the Office of Bar Counsel ·concerning the date of the

proposed orders; and misrepresenting that he had tendered the orders to the

court in a timely manner.

      Additionally, Stansbury received a private admonition in December 2014

from the Inquiry Commission. This admonition arose from his above-noted

suspension, after three of Stansbury's clients informed the Office of Bar ·

Counsel that they had not received a notification of suspension letter pursuant

to SCR 3.390(b). The Commission found that this constituted a violation of SCR

3.130-3.4(c).

                                  II. ANALYSIS.

      In Kentucky Bar Association v. Thornsberry, 399 S.W.3d 773 (Ky. 2013),

attorney Thornsberry, who had been previously suspended for failure to pay

dues, was hired to represent a client in a divorce. He later advised the client

that he had filed the petition for divorce, though he had not. Thornsberry, like

Stansbury, had a significant disciplinary history, having been suspended for 30

days, 61 days, and 181 days in previous cases. This Court held that a two-year

suspension from the practice of law was appropriate.




                                         5
       In Kentucky.Bar Association u. Burgin, 469 S.W.3d 832 (Ky. 2015),

 attorney Burgin was hired in a contract suit and led the client to believe he had

 filed a complaint when, in fact, he had done no work on the case. After his·

 suspension in another matter took effect, he asked the client to .file a complaint

 he had drafted on her behalf, and cqntinued representing her. Based, in part,

· on his lengthy discipline history, which included a private admonition, probated

 30-day suspension, 60-day suspension, and 181-day suspension, this Court

 suspended Burgin for one year.

       Based on our review of the record, the preceding caselaw, the severity of

 the conduct in which Stansbury engaged, and our disciplinary precedent, we

 agree that a two-year suspension from the practice of law is appropriate.

Furthermore,. based on Stansbury's admission that.he is undergoing

 counseling, we agree that, as a condition for requesting reinstatement,

Stansbury must undergo a KYLAP assessment. Therefore, we grant Stansbury's

motion for suspensfon from the practice of law.

       It is, therefore, ORDERED that:

 1.    Movant, Christopher Lee Stansbury, KBA No. 87899, is suspended from

       the practice of law in the Commonwealth of Kentuc'ky for two years, to

       commence on the date of this order. As a condition to requesting

       reinstatement, Stansbury is required to undergo an _assessment through

       KYLAP;

2.     Pursuant to SCR 3.390, Stansbury, if he has not already done so, shall,

      within ten days from the entry of this Opinion and Order, notify all clients

                                         6
         in writing of his inability to represent them, and notify all courts in which

         he has matters pending of his suspension from the practice of law, and

         furnish copies of said letters of notice to the Office of Bar Counsel;

    3.   Pur11uant to SCR 3.390, Stansbury shall, to the extent he has not already

         done. so and to the extent it is possible and necessary, immediately cancel

         and cease any advertising activities in which he is engaged;

    4.   In accordance with SCR 3.450, Stansbury is directed to pay the costs of

         this action in the amount of $1,458.76, for which execution may issue

         from this Court upon finality of this Opinion and Order.

         All sitting. All concur.

         ENTERED: April 27, 2017.




,
                                           7